DETAILED ACTION
This action is in response to the argument/amendment filed on 03/18/2021.
Claim 1 has been amended. Claims 1-17 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Lucas (US 2014/0206949 A1)

Regarding Claim 1 (Currently Amended), Madjd teaches a computer controlled dosage system, for dosage adjustment for a mobile, hand held, inhaler for delivering a dosage of a medicine Madjd discloses care and action plan for asthma patient created using a cell/mobile phone and an inhaler to adjust the dose of medication (Madjd: [0074]; patients can use the asthma core services 212, the action plan services 213 to create an action plan), the system comprising:
a handheld mobile computer separate from the inhaler, …  to receive the measured at least one of … or airflow, the handheld mobile computer being configured for a two-way communication electronically with a remote memory for sending and receiving information to and from patient medical records of the remote memory for storage in a memory of the handheld mobile computer, and the handheld mobile computer being configured to receive a manual input for storage in the memory of the handheld mobile computer Madjd discloses a handheld computer device (smartphone) and communications interface configured for a two-way communication for obtaining users information such as medical records, peak expiratory flow reading, and input interface to receive the user input and store on the user’s device memory and sharing the data (Madjd: [Fig 1, 5 A], [0035]; a system for managing a health condition of a user, comprising a communications interface operatively coupled to a user terminal …adapted to collect information from the user terminal…, [0036]; …The user terminal or the healthcare provider terminal can be a mobile device. The mobile device can be a smartphone…, [0041], [0043], [0044]; the components and devices can be provided as separate devices. For example, a peak flow meter can be used in conjunction with a health management system… the health management system can be configured for use with a given type or model of hardware component or peripheral device, [0049]; …The peak expiratory flow reading can be a measurement of a subject's ability to push air out of lungs…, [0053]-[0054], [0068]; The user interface can allow individual users to access information... which can be stored locally, for example, on the device 101 of the user, or on a local storage device 102, or remotely, for example, in the user data storage or memory location 105, by third party service provider 107, or by another entity interacting with the system 100, such as a medical records system, [0078], [0081])
wherein the handheld mobile computer is configured to create a data set setting a plurality of levels of different dosages of medicine, by configuring a treatment plan that is established according to at least one of legislation, a national requirement and a national standard, based on the medicine used by the inhaler, the information from the patient's medical records of the remote memory, and the manual input Madjd discloses a user device creating an action plan(s) that includes plurality of zones that are categorized based on peak expiratory flow reading (asthma) of a subject to a normal reading and each action plan is complying with the national/local regulations. Each zone is associated with data such medication type, usage (dose, frequency). Based on the flow reading, the zone can be determined. The system collects such data, patient input, medical records, and medication used by patient to create the different dose settings according to the zone indicator (Madjd: [Fig. 3-5], [0035], [0036]; The user terminal or the healthcare provider terminal can be a mobile device. The mobile device can be a smartphone. [0045]; The action plan can be a plan developed by a user, such as patient, or a healthcare provider, to help control the patient's health condition, [0046]; The action plan can include a plurality of zones determined by, for example, the user such as a patient together with a healthcare provider. The number of zones can be, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more… the health management plan can be configured to comply with local regulations… an action plan in the United States can include 3 zones, for example, green, yellow, and red, as shown in FIG. SC. In, [0051]; Each zone can correspond to a set of actions to be taken by the user. For example, the action plan can include instructions about medications, such as names of medications, how much to take, and when to take…, [0052]-[0054], [0060]; The system can be implemented locally on one or more devices, over…, [0061], [0074]; patients can use the asthma core services 212, the action plan services 213 to create an action plan, [0078]; when no history wherein the handheld mobile computer is further configured to store the data set in the memory of the handheld mobile computer (Madjd: [Fig. [Fig. 3-5], [0035], [0068]; The user interface can allow individual users to access information, …, which can be stored locally, for example, on the device 101 of the user, [0080], [0081]; association of the zone with the action plan can be identified and stored. In some cases, the information can be stored locally and then pushed to the cloud as user data…)
wherein the handheld mobile computer is further configured to generate an indication indicating a dosage adjustment for the inhaler, based on at least one of the lung volume and the air flow and on one of the plurality of levels of dosage of the data set, the indication indicating one of the plurality of levels of dosage of the data set as the dosage adjustment for the inhaler Madjd discloses an indication generated and displayed to the user displaying the medication used according to the user zone (condition) and using the peak expiratory flow for providing the medications dosage level(s) (Madjd: [Fig 5A-D], [0078]; the system can alert the user of the updated action plan, for example, via email or mobile notification or alert. For example, the system can automatically display the updated action plan to the user or patient in 807. In some 
wherein the indication is at least one of a graphic or textual display on the handheld mobile computer (Madjd: [0078]; the system can alert the user of the updated action plan, for example, via email or mobile notification or alert. For example, the system can automatically display the updated action plan to the user or patient in 807. In some cases, the user or patient can confirm and accept the action plan, [0120]; all medication is displayed and the user can enter the medication taken in accordance with instructions associated with the implemented one…). 
Madjd discloses a peak flow meter [0037], [0043] for collecting lung flow measurements which can be interpreted as a spirometry however, Madjd does not expressly disclose a “spirometer” device and communicating electronically with the mobile computer and collection of lung function (e.g. FEV1 / volume).

Lucas teaches
Spirometer measuring at least one lung volume or air flow (Lucas: [0018] Data in many forms is collected from the patient through the patient mobile computing system 1, e.g. using wireless communication between the sensor interface 4 and the sensors 81 -8n, [0028] …, the patient sensor data related variables comprising one or more of the group comprising lung function (measured using a spirometer), [0029]),
the handheld mobile computer being interoperable coupled to the spirometer and configured to communicate electronically with the spirometer (Lucas: [0018] Data in many forms is collected from the patient through the patient mobile computing system 1, e.g. using wireless communication between the sensor interface 4 and the sensors 81 -8n, [0028]-[0029], [0033]; The data collection unit 7 … allows the patient mobile computing system 1 to communicate with the sensors 8…, a pulse-oximeter and a custom micro-spirometer were connected to the data collection unit …).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd to incorporate coupling the spirometer, mobile device, etc. to communicate electronically and collect lung function data, as taught by Lucas which helps patients to minimize patient hospital visits and maintain the level of care (Lucas: [0005]). 

Regarding Claim 2 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the computer is further configured to receive an automatic input and the configuration for generating the indication further is based on the automatic input Both Madjd and Lucas discloses an automatic input as Madjd discloses using automatic input such as patient demographics to calculate the peak expiratory flow to determine the zone of the patient condition (Madjd: [0042], [0055]; [0078]; [0129]) and Lucas discloses automatic patient data (Lucas: [0020]; Patient input data can be related to patient characteristics such as age and gender, signs and symptoms, possibly automatically obtained from electronic medical records or from the patient, [0034])


Regarding Claim 3 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the indication is at least one of a text and a graphic message on a screen of the computer (Madjd: [0067] A user interface (UI) can allow a user to interact with systems of the disclosure, for example, for managing a health condition of the user. The UI, such as a graphical user interface (GUI), having various graphical, textual, audio, and video elements, can be provided on a display of a device of the user, for example, device 101, [0129]; red underline text "Take 2 puffs of FLOVENT™ (fluticasone) now" can be displayed).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Currently Amended), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the spirometer is at least one of the following group: a spirometer, an accelerometer, a pulse oximeter, an impulse oscillometer (IOS), a blood sample device, a flow meter for lungs, a peak flow meter, a device sampling marker of inflammation, and/or a device sampling marker of inflammation from exhaled air Madjd and Lucas both teach collection devices such as peak flow meter in Madjd (Madjd: [0044]; the components and devices can be provided as separate devices a peak flow meter can be used in conjunction with a health management system, such as an asthma management system) and 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the indication is a dosage adjustment by one of the following adjustments or by a combination of at least one of the following adjustments: adjusting an amount of medicine delivered at each inhalation; adjusting a frequency of inhalations; adjusting a number of inhalations; and adjusting by adding a further medicine (Madjd: [Fig 4, 5][0051]; medication dose, medication frequency, or both, can change depending on zone, [0080]; the method can display a zone setting screen corresponding to a zone being customized… The medications can be displayed together with information or parameters, for example, appropriate dosage, strength, frequency, and length of usage…, [0114]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Previously Presented the combination of Madjd and Lucas teaches the system according to claim 1, wherein the computer is a mobile phone and the configuration of the computer is an application on the mobile phone or an application in an internet cloud (Madjd: [0043]; The application can be installed, updated, and maintained as a computer program or application. The application can be downloaded to a computing device, for example, a smartphone, tablet…The application can be implemented remotely, for example, on an external 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 2, wherein the automatic input is at least one of the following group: pollen levels, air pollution, weather conditions, biological parameter, pollen index, lung volume, air flow to or from lung, blood sample, blood sugar level, body weight, body surface area, environmental condition, humidity, air pressure, height above sea level, GPS position, recent or future user activity, nutrition intake, or user data Madjd discloses collection data to include weather condition, location, patient weight automatic input (Madjd: [0042], [0129]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the system further comprises a reminding system to communicate when a dosage should be taken (Madjd: [0116]; the reminder can indicate whether the medication is to be taken once a day or as prescribed. Further the reminder can indicate when, for example, times doses of the medication are to be administered).


Regarding Claim 9 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein at least one of the lung volume and the air flow is added manually by a user to the system (Madjd: [Fig. 5], [0089]; the user can enter health data, for example, asthma data, and the system determines, for example, at least partially based on the input data, that the user is in the yellow zone).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the computer is further configured for providing reports or logged information regarding a user's condition based on at least one of the lung volume and the air flow Madjd discloses an activity log that included plurality of data collected (Madjd: [0041]; The application can allow users to log easily and quickly, for example, asthma activity, medications, causes of asthma, and other information in the form of a diary, [0112]; a "diary chart" control 309, for example, for displaying a log of user activity and health events). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the inhaler is selected from a group consisting of a powder dose metered inhaler, an aerosol form inhaler, a nebulised form inhaler, and any kind of dosage delivery apparatus Both Madjd and Sakurada disclose an aerosol inhaler (Madjd: [0051]; a metered-dose inhaler is a self-administered quick-relief delivery device system for treating asthma, … can deliver a given amount of medication to the lungs in the form of a short burst of aerosolized medication). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the computer is further configured to limit the dosage for the purpose of not adjusting the dosage to a dangerous dosage or to a non-affective dosage, avoiding under-medication or overmedication Madjd discloses in the case of the patient condition is in a red zone, the system minimize the user involvement in regards to medication and dosage (Madjd: [Fig 11A], [0078]; The system can select a suitable and appropriate action plan. Once the action plan, for example, the AAP, has been selected, the application can use algorithms to create specific steps in the action plan, … the system can display a list of pre-configured action plan recommendations…,  [0080], [0089], [0093]; The information can be displayed at once to reduce or minimize user involvement in case of emergency 1806. The system can, for example, display quick-relief medication).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 15 (Previously Presented), the combination of Madjd and Lucas teaches a dosage regime for a dosage system according to claim 1, wherein a dosage of medicine is adjusted to one of the plurality of levels of dosage of the data set Madjd discloses the dose level is adjusted according to the medication type and the determined patient condition zone where every zone has different level of dosage associated with a medication (Madjd: [0088]; the system can automatically generate, a prompt or pop-up inquiring how the user feels… The system can then determine user zone 1706,… when users decide to enter past data from memory or from other sources, for example, paper notes, diaries or medical records, [0092], [0118]-[0122], [0127]-[0130])
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 16 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 8, wherein the communication is made via at least one of the following: a phone; a mobile phone; a smartphone; sms; and an e-mail (Madjd: [0093]; the alert can be active, for example, via pager, phone call, mobile alert, SMS or email)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Lucas (US 2014/0206949 A1), as mentioned in claim 1 above, and in further view of Gossage et al. (US Pub. 20120328606 A1 –hereinafter Gossage)

Regarding Claim 10 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the spirometer is configured to… 
The combination of Madjd and Lucas discloses using anti-inflammatory medication, however does not teach that measure inflammation marker using Nitirc Oxide, to adjust the dosage of the inhaler. 
Gossage in the same file of endeavor teaches measure markers of inflammation from an airway of a user, preferably a fraction of exhaled Nitric Oxide (FeNO), and the system is configured to use this as the parameter to adjust the dosage of the inhaler Gossage disclose the use of the Nitirc Oxide in measuring and treating eosinophilic marker which is a buildup of white blood cells that causes the inflammation in asthma patients (Gossage: [007]; tailoring of asthma treatment based on eosinophilic markers (exhaled nitric oxide or sputum eosinophils)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Lucas to incorporate the inflammation marker measurement from one of the measurement devices is used to adjust the dosage level of the inhaler, as taught by Gossage which will provide better screening for inflammation that will result in better life style and reducing healthcare cost (Gossage: [0004]; Inflammation, an important feature in severe asthma, exhibits different phenotypes that can be characterized by persistence of varying degrees; Severe asthma patients have frequent exacerbations and hospitalizations and account for over half of the cost of the disease and most of its mortality).

Regarding Claim 17 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, wherein the system is configured to collect at least one of information and parameters from a user's electronic diary and the information from a users' s electronic diary comprises past, present, and future information regarding at least one of the following group:…, and location 
Madjd discloses an activity log that included plurality of data collected (Madjd: [0041]; The application can allow users to log easily and quickly, for example, asthma activity, medications, causes of asthma, and other information in the form of a diary, [0112]; a "diary chart" control 309, for example, for displaying a log of user activity and health events).
However the combination of Madjd and Lucas teaches does not teach a record of exercise activity.
Gossage in the same filed of endeavor teaches collecting past, present, and future information regarding at least one of the following group: gym visits, exercises (Gossage: [0165]; subjects have not exercised or performed spirometry for about one hour, or about 2 hours, or about 3 hours).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Lucas to incorporate the history and plans for performing exercise, as taught by Gossage which will provide a prediction of the measurement results (Gossage: [0163] Non-limiting examples of factors that can influence the FE No measurements include exercise).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Lucas to apply the electronic .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madjd et al. (US 2015/0269348 A1 – hereinafter Madjd) in view of Lucas (US 2014/0206949 A1), as mentioned in claim 1 above, and in further view of Imran (US 2010/0078015 A1)

Regarding Claim 12 (Previously Presented), the combination of Madjd and Lucas teaches the system according to claim 1, 
However the combination of Madjd and Lucas does not expressly teach the inhaler used to provide insulin dosage 
Imran teaches
…wherein the inhaler is configured to provide a dosage of insulin for treatment of diabetes (Imran: [0030] Embodiments of inhaler 100 and various methods of use can be adapted for dispensing a variety of inhaled drugs to treat a number of conditions… inhaler 100 can be adapted for delivering inhaled medication into the deep lung tissue for absorption into the blood 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madjd and Lucas to incorporate the configuration of the inhaler to provide insulin dosage, as taught by Imran which helps providing a rapid delivery of medication to the patient (Imran: [0004] Inhalers provide a benefit of ensuring any drug or other therapeutic agent distributed as an inhalant is quickly delivered to a target pulmonary site).


Response to Amendment
Applicant's arguments filed 03/18/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 2-6 in regards to claim(s) 1 have been fully considered but are not persuasive.
In response to the Applicant argument regarding the reference “Madjd” provisional 61/969,799 filed on March 24, 2014, in which the Applicant arguing that Fig 20-23 appear new Madjd 14/667,200 (US 2015/0269348) filled in March 24, 2015, Examiner finds this argument is unpersuasive whereas the provisional do describe the subject matter in the rejection. Examiner asserts that the Figures mentioned are not used for the rejection. This also applies to the Applicant’s argument regarding paragraphs that were not cited in the OA such as paragraphs 34, 
In response to the applicant argument regarding the reference “Manice” provisional 61/893,210 filed on October 19, 2013, Examiner has dropped the reference based on the Applicant argument. Examiner used a new reference “Lucas” teaching the spirometer communicating with a mobile device.
In response to the Applicant argument that the “Madjd” health management system is a server-based and performs the functionality on a server, Examiner respectfully disagrees. The claims interpreted under the broadest reasonable interpretation disclose a handhold mobile computer where a handheld computers are not limited to performance of server functions. Madjd discloses that the system can be implemented on one or more computing device such as smart phone, PC, terminal, server (see Madjd: [0060]-[0061], [0063]) where Fig 1 presents a system 100 implemented on device 101 (mobile device) and alternatively can be implemented on a server that function as a computing device which is still can be considered a computing device that can be portable [0061], [0064] where Fig 10 and 13 presents a system such as system 1000 implemented on server such as server 1001 or platform server. The health plan is entered by the user on the mobile computing device using information provided by a third party servers such as national plans and regulations, EMR, and using the data to provide additional inputs to generate  can be a pre-set condition). This process is described in Madjd Fig 17 and [0035]-[0036], [0046], [0060]-[0061], [0078], [0081] where an action plan is created and implemented on a user terminal using collected data and legislation data to create a pre-set condition as such creating different levels of dosages based on the zone such as green, yellow, red.
As described above, the Applicant argument regarding performing the steps to create an action plan data is done on a server not the mobile is unpersuasive. Applicant argued the function of creating the plan and storing the plan on the mobile device is not disclosed by Madjd pointing to Madjd para 71-73, and Fig 1, 10, 13, as described above, the system in Madjd can be implemented on different electronic components that can be a PC, mobile device, or a server. In fact Fig 13 shows that the action plan is created independent from the platform server and communicated to the server and as disclosed in Madjd ([0102]; the action plan or prescription can be a mobile-generated action plan or prescription 1310). In addition, Fig 3-5 discloses action plans created using a pre-set conditions and a user interaction with the mobile device such as entering any new medication, obtaining measurements such as peak flow or symptoms save it on the mobile device as part of the creating the action plan as indicated in the figures. Applicant further argued generating the indication indicating a dose adjustment for the inhaler is 

As such, Applicant's remarks with regard to the references Madjd and Manice for the amended claim 1 are moot in light of the inclusion in the claim above and in addition all the dependent claims are rejected accordingly.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626